          IN THE UNITED STATES DISTRICT COURT
      FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                   ASHEVILLE DIVISION
                     1:20 CR 44 MR WCM

UNITED STATES OF AMERICA                    )
                                            )           ORDER
v.                                          )
                                            )
COYOAMI RUIZ MIGUEL                         )
_______________________________             )

      This matter is before the Court on the Government’s Motion to Seal

Addendum to Factual Basis. Doc. 30. The subject document contains the

names of the child victims in this case and the counts in the indictment with

which they are associated. Doc. 29.

      In evaluating a motion to seal, the Court must “(1) provide public notice

of the request to seal and allow interested parties a reasonable opportunity to

object, (2) consider less drastic alternatives to sealing the documents, and (3)

provide specific reasons and factual findings supporting its decision to seal the

documents and for rejecting the alternatives.” Ashcraft v. Conoco, Inc., 218

F.3d 288, 302 (4th Cir. 2000).

      Here, the undersigned has considered the Motions to Seal, the public’s

interest in access to the subject filing, and alternatives to sealing. The filing

associated with the Motion to Seal has been submitted in connection with

Defendant’s change of plea. The undersigned agrees that the subject matter of

the filing is such that sealing is appropriate. Further, the Court finds that less



     Case 1:20-cr-00044-MR-WCM Document 32 Filed 12/28/20 Page 1 of 2
restrictive means of handling the information is not sufficient as the document

consists of sensitive information about the child victims in this case.

      IT IS THEREFORE ORDERED THAT the Government’s Motion to Seal

Addendum to Factual Basis (Doc. 30) is GRANTED, and the Addendum to the

Factual Basis (Doc. 29) is hereby SEALED and shall remained sealed until

further Order of the Court.


                                    Signed: December 23, 2020




     Case 1:20-cr-00044-MR-WCM Document 32 Filed 12/28/20 Page 2 of 2
